DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 7/2/2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
Non-patent literature document “Deans; “Ultra Plug” photographs (3 pages)” does not appear to have been submitted.
The information disclosure statement filed 7/2/2021 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.
FR1036107 and DE704450 no English abstract nor translation for these prior art documents.  
The information disclosure statement filed 7/2/2021 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because none of the Non-Patent Literature Documents listed indicates a date.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  
Therefore, the next to last paragraph of claim 1 (the “electrical terminal” is not shown) must be shown or the feature(s) canceled from the claim(s).  In particular the examiner does not see the power tap terminal contact 240 couple with a terminal in electrical connector 130 “via the non-mating end of the electrical connector”.  
From claims 10 & 15 the recited components for the “electrical connector” are not shown. These include first and second terminals, wire and housing. 
See 112b rejections below. 
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The abstract of the disclosure is objected to because of the implied language of the first sentence.  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claim 10 objected to because of the following informalities:  “releaseable” is a misspelling.  Appropriate correction is required.
Claim 19 objected to because of the following informalities:  “hingedly” is not a word in any dictionary.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1:
Examiner does not understand the next to last paragraph of claim 1. See drawing objection above. 
Claim 1 next to last paragraph reads that the “terminal contact” (240) couples with an “electrical terminal” (unnumbered and not shown) in an electrical connector 130 at the end of the connector that does not mate.
Examiner will interpret this paragraph as shown in the art rejection below.     
Examiner also does not understand fully the last paragraph of claim 1.  The previous paragraph of claim 1 recites or implies that the “electrical connector” is part of the power tap connector. Yet the last paragraph seems to recite that the electrical connector is attached to the power tap connector separately. The examiner will interpret the last paragraph phrase “power tap connector” to be the “power tap housing” 210 & 250.
Claim 9 is rejected for depending from itself.   

Claim 10: 
The phrase “a releaseable locking mechanism physically coupling the power tap connector to the electrical connector” is not understood. 
As shown in the drawings and described in the specification the “upper power tap housing 250” has the releasable locking mechanism 270 not the power tap connector. In fact, the housing pieces (upper and lower) are added to the power tap connector.     
The phrase in the last three lines of claim 10 are not understood.
First, which “connector housing” is the claim referring too, power tap or electrical or the upper and lower housings 250 and 210? 
Second, the contact and terminal are recited to couple together at the “non-mating end of the connector housing.” Wouldn’t coupling occur at the
 mating end?   

Claim 15:
	Similar to claims 1 and 10 the examiner does not understand the relationship between the power tap connector, electrical connector and first and second housings. Taking a look at the last four lines of claim 15.
The phrase “a releasable locking mechanism configured to physically secure the power tap connector to the electrical connector” is not understood. 
As shown in the drawings and described in the specification the “upper power tap housing 250” has the releasable locking mechanism 270 not the power tap connector. In fact, the housing pieces (upper and lower) are added onto the power tap connector.     
The phrase in the last two lines of claim 15 are not understood.
First, not having the components of the often referenced electrical connector not shown in the drawings makes following the claim difficult.  
Second, the contact and terminal are recited to couple together at the “non-mating end of the connector housing.” Wouldn’t coupling occur at the
 mating end?   
Applicant should more clearly distinguish in the claims (1 & 10 and 15) between the power tap connector and electrical connector and upper/lower housings and mating and non-mating ends.  
   
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6-8 (as best understood) are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Papageorge et al.
A power tap connector (fig. 1; ¶0003) for a model vehicle comprising: 
a power tap housing (fig. 3; 24/26) comprising: 
a power tap terminal 14 electrically coupled to a power tap wire (“strands” & “cable” ¶0039; “strain relief members 18” and its embodiments to hold wire/strands) and comprising: 
a power tap terminal contact (20 and embodiments); 
wherein the power tap terminal contact is configured to electrically couple with an electrical terminal (22 and embodiments; fig. 9) provided in an electrical connector via a non-mating end (taken as left-side) of the electrical connector (various figures e.g. 10 & 13); and 
wherein the power tap connector is configured to be physically secured in position relative to the electrical connector (figures 3, 4, 13, 16, 18 & 31) via a releasable locking mechanism (fig. 18 at 231/233).
Claim 2 Papageorge discloses that the power tap terminal further comprises a power tap wire interface configured to electrically couple with the power tap wire (¶0042 “A ramp 38 extends from the conductor portion 34 to the each of the contact portions to help guide and retain the conductor strands to the male contact pins 20.”).
Claim 3 Papageorge discloses that the power tap wire interface comprises a wire crimping connection (¶0044 “The base 54 has one or more threaded openings 58 for receiving a set screw. The set screw is used to retain the individual strand conductors in the male contact pin 20.”).
Claim 5 Papageorge discloses that the releasable locking mechanism comprises a power tap retention feature configured to engage an exterior surface of the electrical connector (figures 18 & 19).
Claim 6 Papageorge discloses that the power tap retention feature comprises a protruding ridge (fig. 18 at 231 or unnumbered above; fig. 19 unnumbered ridges).
Claim 7 Papageorge discloses a second power tap terminal (fig. 3 three 14’s) provided in the power tap housing (24/26 and embodiments) and electrically coupled with a second power tap wire (different “strands” into each terminal), and comprising: a second power tap terminal contact (fig. 3 three 20’s); wherein the power tap terminal contact is configured to electrically couple with a second electrical terminal (three 22’s) provided in the electrical connector (fig. 3) via the non-mating end (left-side) of the electrical connector.
Claim 8 Papageorge discloses that the power tap housing comprises: a first power tap housing; a second power tap housing; wherein the first power tap housing (24) and the second power tap housing 26) are configured to surround the non-mating end of the electrical connector (left-side of fig. 3).

Claim(s) 15, 17-19 (as best understood) are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Papageorge et al.
A power tap connector (fig. 1; ¶0003) for a model vehicle comprising: 
a first power tap housing (24 & embodiments) comprising: 
a power tap terminal (14/20/22) configured to electrically couple with a connector terminal of an electrical connector (figures 1 & 2 show pins 20 that connect to an electric connector); 
a second power tap housing (26 & embodiments) releasably securable to the first power tap housing (figures 16 & 18); 
a releasable locking mechanism configured to physically secure the power tap connector to the electrical connector (¶0044 “The slit 64 can allow the shaft 56 to be compressed when it enters a female receptacle, creating a friction engagement between the male contact pin and the female contact sleeve.”); 
wherein the power tap terminal is configured to electrically couple with the connector terminal via a non-mating end of the electrical connector (the other end (left side) from the end of the electric connector that mates with the power tap connector).
Claim 17 Papageorge discloses that the first power tap housing is physically coupled to the second power tap housing via a snap fit connection (figures 16 & 18).
Claim 18 Papageorge discloses that a second power tap terminal (three power tap terminals shown in figures) configured to electrically couple with a second connector terminal of the electrical connector via the non-mating end of the electrical connector.
Claim 19 Papageorge discloses that the first power tap housing is hingedly coupled to the second power tap housing (¶0057 first sentence).

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 (as best understood) is rejected under 35 U.S.C. 103 as being unpatentable over Papageorge in view of JP5478665B2.
Papageorge does not disclose that the power tap terminal discloses a contact arch.
JP5478665B2 discloses a contact arch in a power connector (27a in fig. 3).  
Before the effective filing data of the claimed invention it would have been well known to one of ordinary skill in this art to include a contact arch as taught by JP5478665B2 with the terminal of Papageorge. A motivation for this could be to provide for greater mating security between the contact and its mating piece.   

Allowable Subject Matter
Claim 10 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 11-14 & 16 & 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Horning et al teaches a power tap connector mating with an electrical connector.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael C Zarroli whose telephone number is (571)272-2101. The examiner can normally be reached Monday-Friday 9-5 ET IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell M Jayne can be reached on 5712727723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL C. ZARROLI
Primary Examiner
Art Unit 3649



/MICHAEL C ZARROLI/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        /M.C.Z/Primary Examiner, Art Unit 3649